December 21, 2007

Mr. L. Frank Oliver
Oliver & Oliver, P.C.
P.O. Box 489
Austin, TX 78767-0489

Ms. Rebekah Marie Geistweidt
Geistweidt Law Firm
P.O. Box 1909
Mason, TX 76856

Mr. Lindsay Lee Lambert
Hughes Watters & Askanase, L.L.P.
333 Clay, 29th Floor
Houston, TX 77002

Mr. A. Gerald Geistweidt
Geistweidt & Whitworth, P.C.
P.O. Box 1909
Mason, TX 76856
RE:   Case Number:  06-1016
      Court of Appeals Number:  04-05-00548-CV
      Trial Court Number:  14638

Style:      LASALLE BANK NATIONAL ASSOCIATION, A/K/A LASALLE NATIONAL BANK,
      AS TRUSTEE AND LASALLE NATIONAL BANK, AS TRUSTEE UNDER THE POOLING AND
      SERVICING AGREEMENT DATED JUNE 1, 1999, SERIES 1999-2
      v.
      LORAE WHITE AND GERALD GEISTWEIDT

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Beatrice         |
|   |Langehennig          |
|   |Mrs. Patricia Otto   |
|   |Mr. Andrew P.        |
|   |Speicher             |
|   |Mr. Paul D. Pruitt   |
|   |Mr. Walter S. Fortney|
|   |                     |
|   |Mr. Keith Hottle     |